
 
AGREEMENT AND PROMISSORY NOTE


FACE AMOUNT:
$210,000
   
INTEREST RATE
14% per annum compounded monthly
   
NOTE NUMBER
001
   
TERM
24 Months
   
ISSUANCE DATE
May 9, 2011
   
MATURITY DATE
May 9, 2013



FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation, (“EGPI”) having
a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253(OTC BB:
EFIR), and Energy Producers Inc., a Nevada corporation, also having a mailing
address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (individually and
collectively, the “Company” or “Companies” or “Makers” ), irrevocably agree to
the following terms and conditions and do hereby jointly and severally promise
to pay to the order of TWL Investments a LLC, an Arizona limited liability
company, its successors and assigns (together with its successors and assigns,
the “Holder” ) having a mailing address of 3415 W. Pershing Avenue, Phoenix,
Arizona 85029, by the Maturity Date, or earlier, the Face Amount of Two Hundred
Ten Thousand Dollars US ($210,000) plus all accrued interest, charges, fees, and
other considerations that may become due under this Promissory Note (the “Note”)
in such amounts, at such times and on such terms and conditions as are specified
herein.  The Companies and the Holder are sometimes hereinafter collectively
referred to as the “Parties” and each a “Party” to this Agreement.
 
Article 1
Method of Payment/Interest
 
Section 1.1
 
All payments made to the Holder in satisfaction of this Note (referred to as a
"Payment," or "Payments") shall be made in US funds payable to Holder or its
designate on the ninth (9th) day of each month ("Payment Date" or "Payment
Dates") beginning with June 9, 2011 until all amounts payable under this Note
are paid in full.  The Companies shall make Payments of principal each month in
the amount of (a) [$4,375.00] on the first Payment Date and (b) for each month
thereafter until this Note is paid in full an amount equal to the then current
outstanding principal balance of the Note divided by the number of Payment Dates
remaining, including the Maturity Date.  Concurrently with each Payment of
principal, on each Payment Date the Companies shall pay all accrued and
outstanding interest on the outstanding principal amount at the rate of 14% per
annum compounded monthly (computed on the actual number of days elapsed over a
year of 360 days).
 
Section 1.2
 
Notwithstanding any provision to the contrary in this Note, the Companies may
pay to the Holder all or any part of the Face Amount, or any balance remaining
thereon, in readily available funds at any time and from time to time without
premium or penalty.
 
Section 1.3
 
All Payments, including voluntary prepayments, underpayments or overpayments
will be applied first to any outstanding fees or costs, unpaid interest, and
then to installments of principal in their inverse order of maturity.


DA __________

 
 

--------------------------------------------------------------------------------

 
 
Section 1.4
Any fees, charges, late fees, costs or other charges due and payable hereunder
may, at Holder’s option, be added to the outstanding principal amount to
increase the Face Amount hereof.  Holder may require, from time to time, that
Makers issue a revised Note to reflect this new Face Amount, however,
notwithstanding any number reflected hereon, the Face Amount and principal
balance reflected on Holder’s books and records will be definitive absent
manifest error.
 
Article 2
Collateral
 
Section 2.1
 
Each Company does hereby further agree (i) to issue to Holder for use as
Collateral all rights, title and interest to the oil, gas and mineral leases and
equipment described in the hereto attached Exhibit “A” (the “Leases”) including
any renewals, extensions, or ratifications, and the oil and gas leasehold
estates and related working interests in the lands described on Exhibit “A”
titled  “Assignment and Bill of Sale” issued by Ginzoil, Inc. to the
Companies;  (ii) to enter into the  Security Agreement attached hereto as
Exhibit “B” (the “Security Agreement”) granting to Holder and to Thomas Richards
(“Co-Lender”) a security interest in all of the Companies’ assets relating to
the Leases and in certain equipment as more particular set forth in the Security
Agreement.


Section 2.2
 
Each Company hereby consents without restriction to the registration of a
binding lien on the above described Collateral property in favor of Holder and
shall cause such lien to be in first senior position on the Collateral
property.  The cost of developing and registering such lien shall be born by
Makers and payable on demand by Holder.


Section 2.3
 
Concurrent with the signing of this Agreement, the Company shall additionally
perfect the rights of the Holder by executing the “Collateral Assignment of
Mineral Leases” Agreement attached hereto as Exhibit “C”.


Section 2.4
 
 Holder and Companies hereby agree that the Collateral Assignment of Mineral
Rights described in Section 2.3 above may be utilized by Holder only in the
Event of Default (as hereinafter defined) and at Holder’s sole discretion.


Section 2.5
 
This Note is to be full recourse.  Notwithstanding the value of any collateral
securing this Note or any proceeds received by such collateral, the entire
outstanding amount hereunder shall be payable when due.


 Article 3
Other Terms and conditions
 
Section 3.1
 
All funds loaned and delivered to Makers under this note are to be used
exclusively for the enhancement and further development of the Collateral
property as listed in Exhibit “A”, and/or upon Holder’s written approval.   It
is understood and agreed that all operating expenses and current outstanding
payables are to be paid by the Companies out of revenues or other.
 
Section 3.2
 
The initial advance of funds hereunder will be made into an escrow account
established and maintained by an escrow agent selected by, and upon terms and
conditions acceptable to Holder in Holder’s absolute discretion.  Such escrow
account will provide, among other things, for all proceeds to be distributed to
Makers only upon confirmation and approval by Holder that the funds are to be
used in accordance with proscribed uses.  All amounts held in the escrow account
will continue to accrue interest at the interest rate.
 
DA __________
 
 
2

--------------------------------------------------------------------------------

 

Section 3.3
 
As additional consideration for advancing money under this Note, Makers will pay
to Holder out of the proceeds an origination fee of Ten Thousand dollars
($10,000) representing 5% of funds delivered under this Note which such fee
shall be deemed to have been fully earned and payable at the origination of this
Note.
 
Section 3.4
 
On the effective date of this Note, the Collateral above described shall be free
and clear of all liens, claims or other encumbrances other than Permitted Liens
as described in the Security Agreement.   No other liens or encumbrances shall
be placed or caused to be placed on the Collateral property or rights securing
this Note without the express written approval of Holder until all obligations
of the Companies under this Note are fully satisfied.
 
Section 3.5
 
The Parties intend that Holder will achieve a rate of return no worse than any
other material lender of the Makers.  If Makers desire to obtain financing from
another Lender, then Holder, at Holder’s sole option, may elect to have the
terms and compensation for this Note adjusted to match any or all of the terms
of the proposed new lender, including but not limited to, the interest rate
and/or the issuance of Makers’ stock warrants or options.   Additionally, the
then value of any extra costs incurred by the Company or its subsidiaries or
considerations, origination fees, due diligence fees, discounts, and/or third
party commissions given or paid by the Company or any subsidiary for such
funding that are in total in excess of 5% of the financing(s) amount, a
proportionate amount will be added to the Face Amount of this Note.
 
Section 3.6
 
At no time shall any fees, interest, Liquidated Damages or other charges that
may be otherwise applicable under the terms of this Agreement and Note cause
this Note to exceed that return to Holder permitted by law, and if such would be
the case, such charges, fees and interest shall be adjusted downward to that
maximum allowed by law.
 
Article 4
Defaults and Remedies
 
Section 4.1
 
Events of Default. An “Event of Default” occurs if any one of the following
occur:
 
(a)           The Companies fail to timely pay any monetary obligation under
this Note, including principal, interest, fees or otherwise, in accordance with
the terms of this Note;
 
(b)           Either Company,  pursuant to or within the meaning of any
Bankruptcy Law (as defined below): (i) commences a voluntary case; (ii) consents
to the entry of an order for relief against it in an involuntary case; (iii)
consents to the appointment of a Custodian (as defined below) of the Company or
for its property; (iv) makes an assignment for the benefit of its creditors; or
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company or for its property; or (C) orders
the liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days;
 
DA __________
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           EGPI’s $0.001 par value common stock (the “Common Stock”) is
suspended or is no longer listed on any recognized exchange, including an
electronic over-the-counter bulletin board, in excess of two (2) consecutive
trading days (excluding suspensions of not more than one (1) trading day
resulting from business announcements by the EGPI’s);
 
(d)           Either Company comes into default on any other note, debt,
financial obligation or other Agreement regardless if it is notified of default
by the creditor or Note holder, including debt to Co-Lender.
 
(e)           Any litigation subsequent to the date of this Note is threatened
or filed against either Company or any of their assets for an amount in excess
of $50,000.00.
 
(f)           Either Company breach any other term of this Note, the Security
Agreement, or any other agreement between the Companies, or either of them, and
Holder or any of the Companies’ representations or warranties made to Holder are
false or materially misleading;
 
(g)           The occurrence of any event which is described elsewhere in this
Note as constituting an Event of Default hereunder.


As used in this Section 4.1(b), the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.
 
Section 4.2
 
Remedies.  Upon the occurrence of each and every Event of Default, if such
default is not cured to the satisfaction of Holder within five (5) days, the
Holder, may seek any or all of the following remedies:
 
(a)           Upon the occurrence, and during the continuation, of an Event of
Default: (a) at Holder’s option, all amounts due and owing under this Note shall
be immediately due and payable without demand and without notice to Makers, (b)
Holder shall have all rights and remedies available to it at law or equity for
collection of the amounts due under this Note; (c) Holder shall have all rights
and remedies available to it under any applicable law or as otherwise provided
at law or in equity; (d) Makers shall pay to Holder, in addition to the sums
stated herein, the reasonable costs of collection, regardless of whether
litigation is commenced, including any reasonable attorneys’ (and any other
consultants’ or experts’) fees, expenses and other costs, to the extent not
prohibited by law; and (e) notwithstanding any other provision of this Note,
during the period of existence of such Event of Default, interest on the
principal amount outstanding evidenced by this Note shall accrue and be paid,
not at the Interest Rate, but at the lesser of (i) the Default Rate (defined
below), or (ii) the maximum lawful rate of interest under the applicable Usury
Law, if any.
 
(b)           To the extent allowed by law, the interest rate shall increase to
18% annually and interest shall be computed and owed retroactively at that rate
from the original date of this Note (the “Default Rate”).  Additionally if and
as permitted by law, after an Event of Default, Holder may charge a late fee on
any late Payment, including failure to pay the Face Amount at the Maturity Date,
equal to two and one-half percent (2.5%) per month on the total outstanding
principal amount at the date such Payment was due until such late Payment is
made.  Such election by Holder shall not impair or restrict its right to
foreclose on the Collateral by executing Holder’s rights under the Collateral
Assignment of Mineral Leases at any time. The Parties acknowledge that this late
fee is not interest under this Note and shall not constitute a penalty.
 
(c)           Holder’s rights and remedies under this Note shall be
cumulative.  Holder shall have all other rights and remedies as provided under
the Uniform Commercial Code as in effect in the State of [Texas], or otherwise
by law, or in equity.  No exercise by Holder of one right or remedy shall be
deemed an election, and no waiver by Holder of any Event of Default shall be
deemed a continuing waiver.  No delay by Holder shall constitute a waiver,
election, or acquiescence by it.
 
DA __________
 
 
4

--------------------------------------------------------------------------------

 

Article 5
Notice
 
Section 5.1
 
Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon via
E-mail so long as it is properly addressed and provided a confirmation is also
sent by US mail the same day; or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, so long as it is properly
addressed.  The addresses and facsimile numbers for such communications shall be
as follows unless the Parties give notice of any change of address:
 
If to the Company:
 
Attn: Dennis Alexander
EGPI Firecreek, Inc.
6564 Smoke Tree Lane
Scottsdale, Arizona 85253
E-Mail:   energyproducers@aol.com
Telephone: (480) 948-6581
Fax: (480) 443-1430


If to the Holder:


TWL Investments a LLC
c/o Mr. Larry Trapp
3415 W. Pershing Ave.
Phoenix, AZ  85209
E-mail:  ltrapp@cox.net
tr5623@aol.com
Telephone: (602) 942-5162
     (602) 318-9216
Facsimile:  (866) 903-5306
 
Section 5.2
 
The Parties are required to provide each other with notice to of any change in
address, phone number, facsimile number, or E-mail address within 3 business
days following such change.
 
Article 6
Time
 
Section 6.1
 
Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Post Office is closed (“Holiday”), such payment shall be made or
condition or obligation performed on the last business day preceding such
Saturday, Sunday or Holiday.  A “business day” shall mean a day on which the US
Post Office is open for a full day or half day.
 
DA __________
 
 
5

--------------------------------------------------------------------------------

 
 
Article 7
No Assignment.
 
Section 7.1
 
This Note and the obligations hereunder shall not be assigned by Makers.
 
Article 8
Rules of Construction.
 
Section 8.1
 
In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in this Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.
 
Article 9
Governing Law
 
Section 9.1
 
The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
state of Arizona applicable to agreements that are negotiated, executed,
delivered and performed solely in the state of Arizona.
 
Article 10
Conditions to Closing
 
Section 10.1
 
The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.
 
Article 11
Closing Costs
 
Section 11.1
 
The Parties agree that other than as prescribed in this Note, each Party will
pay its own closing costs.
 
Article 12
Indemnification
 
Section 12.1
 
In consideration of the Holder’s execution and delivery of this Agreement and
the funding by the Holder of this Note and in addition to all of the Companies’
other obligations under the documents contemplated hereby, each Company, jointly
and severally, shall defend, protect, indemnify and hold harmless the Holder and
all of its members, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnified Parties”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
and including, without limitation, reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnified Party as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by either Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) any
breach of any covenant, agreement or obligation of the Companies contained in
the Note or any other certificate, instrument or document contemplated hereby,
except insofar as any such misrepresentation, breach or any untrue statement,
alleged untrue statement, omission or alleged omission is made in reliance upon
and in conformity with written information furnished to either Company by, or on
behalf of, the Holder.  To the extent that the foregoing undertaking by the
Companies may be unenforceable for any reason, each Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.
 
DA __________
 
 
6

--------------------------------------------------------------------------------

 
 
Article 13
Omitted
 
Article 14
Waiver
 
Section 14.1
 
The Holder’s delay or failure at any time or times hereafter to require strict
performance by Makers of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Makers contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.
 
Article 15

Miscellaneous
 
Section 15.1
This Note may be executed in two (2) or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Note by such
Party.  Such facsimile copies shall constitute enforceable original documents.
 
Section 15.2
Each Company warrants that the Companies are corporations duly organized and
validly existing in good standing under the laws of the respective jurisdictions
of their incorporation, and have the requisite corporate power and authorization
to own their properties and to carry on their business as now being conducted.
 Both of the Companies are duly qualified to do business and are in good
standing in every jurisdiction in which their ownership of property or the
nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Companies, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Companies to perform their
obligations under the Note.
 
DA __________
 
 
7

--------------------------------------------------------------------------------

 

                                Each Company further warrants that the
execution, delivery and performance of this Note by the Companies and the
consummation by the Companies of the transactions contemplated hereby will not
(i) result in a violation of such Company’s Articles of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Companies or the Bylaws, (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which either Company
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Companies (which for purposes of this
Note means any entity in which either Company, directly or indirectly, owns
capital stock or holds an equity or similar interest) or by which any property
or asset of the Companies is bound or affected.  Neither of the Companies is in
violation of any term of, or in default under, their respective Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of either Company or the Bylaws or their
organizational charter or Bylaws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Companies.  The business of the
Companies is not being conducted, and shall not be conducted, in violation of
any law, statute, ordinance, rule, order or regulation of any governmental
authority or agency, regulatory or self-regulatory agency, or court, except for
possible violations the sanctions for which either individually or in the
aggregate would not have a Material Adverse Effect.  Neither Company is required
to obtain any consent, authorization, permit or order of, or make any filing or
registration with, any court, governmental authority or agency, regulatory or
self-regulatory agency or other third party in order for it to execute, deliver
or perform any of its obligations under, or contemplated by, this Note in
accordance with the terms hereof or thereof. All consents, authorizations,
permits, orders, filings and registrations which the Companies are required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof and are in full force and effect as of the date hereof.
 Neither of the Companies are aware of any facts or circumstances which might
give rise to any of the foregoing.  The Company is not, and will not be, in
violation of the listing requirements of the Principal Market as in effect on
the date hereof and is not aware of any facts which would lead to delisting of
the Common Stock by the Principal Market.
 
Section 15.3
 
Authorization; Enforcement; Compliance with Other Instruments.  Each Company
further warrants that: (i) each Company has the requisite corporate power and
authority to enter into and perform its obligations under this Note, and the
execution and delivery of this Note by the Companies and the consummation by it
of the transactions contemplated hereby and thereby, including without
limitation no further consent or authorization is required by either Company,
its Board of Directors, or its shareholders; (iii) this Note has been duly and
validly executed and delivered by the Companies; and (iv) this Note constitutes
the valid and binding obligations of the Companies enforceable against the
Companies in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
Section 15.4
 
This Note is the final agreement between the Companies and the Holder with
respect to the terms and conditions set forth herein, and the terms of this Note
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the Parties.
 
Section 15.5
 
All representations made by or relating to the Companies of a historical nature
and all undertakings described herein are true and correct and shall relate and
refer to the Companies and their predecessors.
 
DA __________
 
 
8

--------------------------------------------------------------------------------

 

Section 15.6
 
There are no disagreements of any kind presently existing, or reasonably
anticipated by either Company to arise, between either Company and the
accountants, auditors and lawyers formerly or presently used by either Company,
including but not limited to disputes or conflicts over payment owed to such
accountants, auditors or lawyers.
 
Section 15.7
 
Each Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
will cause the Holder to suffer irreparable harm and that the actual damage to
the Holder will be difficult to ascertain.  Accordingly, the Parties agree that,
to the extent any late fees, charges, default interest or other remedies are
deemed to be liquidated damages, it is appropriate to include in this Note such
provisions for liquidated damages.  The parties acknowledge and agree that any
such liquidated damages provision set forth in this Note represents the Parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and do not constitute a
penalty.  The payment of liquidated damages shall not relieve the Company or
Companies from their obligations under this agreement.
 
Section 15.8
 
Each Company hereby represent and warrant to the Holder that: (i) it is
voluntarily issuing this Note of its own freewill, (ii) it is not issuing this
Note under economic duress, (iii) the terms of this Note are reasonable and fair
to each Company, and (iv) each Company has had independent legal counsel of its
own choosing review this Note, advise the Company with respect to this Note, and
represent the Company in connection with its issuance of this Note.
 
Section 15.9
 
The Parties each acknowledge that this Note was formulated jointly and that any
flaw or ambiguity that may exist shall not be challenged by the Company and
should a court of competent jurisdiction be asked to rule on the meaning of any
term or provision contained in this Note, that the Company hereby stipulates
that such flaw or ambiguity be judged by a court of law in favor of the Holder.
 
Section 15.10 - Severability:
 
Should a court of competent jurisdiction rule that any part of this Note is
invalid or unenforceable, the remaining parts and provisions shall remain in
full force and effect.
 
Section 15.11 – Time
 
Time is of the essence in all matters under this Note.
 
Section 15.12 – Revival and Reinstatement
 
To the extent that any Payment to Holder or any payment or proceeds of any
collateral received by Holder in reduction of the principal amount of this Note
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, to either Company as a
debtor-in-possession, or to a receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then the portion of
the debt intended to have been satisfied by such Payment or proceeds shall
remain due and payable hereunder, be evidenced by this Note, and shall continue
in full force and effect as if such payment or proceeds had never been received
by Holder whether or not this Note has been marked “paid” or otherwise canceled
or satisfied or has been delivered to Issuer, and in such event the Companies
shall be immediately obligated to return the original Note to Holder and any
marking of “paid” or other similar marking shall be of no force or effect.
 
DA __________
 
 
9

--------------------------------------------------------------------------------

 
 
Section 15.13 – WAIVER OF JURY TRIAL AND COUNTERCLAIMS. TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AS SEPARATELY BARGAINED-FOR CONSIDERATION TO HOLDER, EACH
MAKER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR OTHERWISE RELATING TO ANY OF THE
MODIFIED DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL, OR HOLDER’S CONDUCT IN
RESPECT OF ANY OF THE FOREGOING.  TO EFFECTUATE THE FOREGOING, HOLDER IS HEREBY
GRANTED AN IRREVOCABLE POWER OF ATTORNEY TO FILE, AS ATTORNEY-IN-FACT FOR
BORROWER, A COPY OF THIS NOTE IN ANY COURT, AND THE COPY OF THIS NOTE SO FILED
SHALL CONCLUSIVELY BE DEEMED TO CONSTITUTE MAKERS’ WAIVER OF TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR OTHERWISE RELATING TO ANY OF THE MODIFIED
DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL OR LENDER’S CONDUCT IN RESPECT OF ANY
OF THE FOREGOING.
 
******************************************
 
DA __________
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.
 

MAKERS:                                        
EGPI FIRECREEK, INC.
       
ENERGY PRODUCERS, INC.
       
 
                 
By: 
/s/Dennis Alexander
  Date: 
May 9, 2011
 
By:
/s/Dennis Alexander
 
Date: 
May 9, 2011
Name: 
Dennis Alexander
        Name: Dennis Alexander      
Title:
Chief Executive Officer
        Title:  Chief Executive Officer      

 
DA __________

 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”

 
Assignment and Bill of Sale
 
DA __________

 
12

--------------------------------------------------------------------------------

 
 
Exhibit “B”

 
Security Agreement
 
DA __________

 
13

--------------------------------------------------------------------------------

 
 
Exhibit “C”
 
Collateral Assignment of Mineral Leases
 
DA __________
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
SUBORDINATION AGREEMENT
 
I, Thomas Richards, being holder and beneficiary of Notes made by EGPI Firecreek
Inc., (“Firecreek”) dated May 29, 2009, September 17, 2009 and that Note dated
November 26, 2008 made by EGPI Firecreek Inc. with Dutchess Private Equities
Fund LTD, and assumed by me on September 15, 2009, do hereby agree that the
Collateral and Security Rights prescribed and granted  in the above Notes and/or
such rights that I may otherwise possess in the collateral contemplated to be
pledged to TWL INVESTMENTS (‘TWL”), under a Note and Agreement between Firecreek
and  its subsidiary, Energy Producers Inc, (collectively, the “Companies”), and
TWL dated May 9, 2011, with such collateral being described in Exhibit “A” of
that Agreement, shall be subordinate to those collateral and security claims of
TWL under that Note and Agreement provided and for the consideration that the
above listed notes held by me and the obligations of Firecreek contained
therein, shall be cross collateralized with the obligations of  the Companies to
TWL under the Note and Security Agreement to be executed in conjunction with the
Companies Note and Agreement dated May 9, 2011with TWL and be made part thereof.


This Agreement to subordinate shall remain in effect until whichever occurs
first of such time as all obligations of Firecreek to TWL under their Note and
Agreement and Security Agreement of are fully satisfied, or; at the sole
discretion of Holder, until such time as the security position of TWL under
their Note or Security Agreement above described is threatened by a third party
or held fully or partially invalid, unenforceable or otherwise compromised by a
court of competent jurisdiction in which case and at which time the notes
between Holder and Firecreek shall revert to a first position senior collateral
claim against the property and leases described in exhibit “A” of the above
referenced Note and Agreement.


/s/Thomas Richards
   
May 9, 2011
 
  
 
Date:
  
 
Thomas Richards
       

 
DA __________
 
 
15

--------------------------------------------------------------------------------

 